Name: 95/337/EC: Commission Decision of 25 July 1995 amending Decision 92/446/EEC of 27 July 1992 concerning questionnaires relating to directives in the water sector
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  deterioration of the environment;  European Union law;  documentation
 Date Published: 1995-08-24

 Avis juridique important|31995D033795/337/EC: Commission Decision of 25 July 1995 amending Decision 92/446/EEC of 27 July 1992 concerning questionnaires relating to directives in the water sector Official Journal L 200 , 24/08/1995 P. 0001 - 0034COMMISSION DECISIONof 25 July 1995amending Decision 92/446/EEC of 27 July 1992 concerning questionnaires relating to directives in the water sector(Text with EEA relevance)(95/337/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into aquatic environment of the Community (1), as amended by Directive 91/692/EEC of 23 December 1991 standardizing and rationalizing reports on the implementation of certain Directives relating to the environment (2), and in particular Article 13 (1) thereof, as well as the relevant provisions of the other Directives referred to in Annex I of Directive 91/692/EEC, Having regard to Council Directive 75/440/EEC of 16 June 1975 concerning the quality required of surface water intended for the abstraction of drinking water in the Member States (3), as last amended by Directive 91/692/EEC, and in particular Article 9a thereof, Having regard to Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption (4), as last amended by Directive 91/692/EEC, and in particular Article 17a thereof, Having regard to Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water (5), as last amended by Directive 91/692/EEC, and in particular Article 13 thereof, Whereas the Member States are required to draw up a report on the implementation of certain Community Directives on the basis of questionnaires or outlines drawn up by the Commission; whereas, according to Article 6 of Directive 91/692/EEC, these questionnaires or outlines are to be drawn up by the Commission assisted in this task by a committee composed of the representatives of the Member States and chaired by the representatives of the Commission; Whereas by Decision 92/446/EEC (6) the Commission has established the outlines of the questionnaires on the basis of which Member States are required to draw up reports on the implementation of Community directives in the water sector; Whereas, taking account of further consultation with the Committee, those questionnaires should enclose explanatory notes and agreed fine-tuned tables in order to clarify the reporting obligations imposed on the Member States and to ensure that information provided to the Commission by Member States are comprehensive, consistent and comparable; Whereas Commission Decision 92/446/EEC should therefore be amended without prejudice to the referred reporting requirements; Whereas the measures envisaged by this Decision were not the subject of an opinion of the Committee established by Article 6 of Directive 91/692/EEC within the time laid down by the chairman of the Committee; HAS ADOPTED THIS DECISION: Article 1 The Annex of Decision 92/446/EEC is replaced by the Annex of the present Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 25 July 1995For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 129, 18. 5. 1976, p. 23. (2) OJ No L 377, 31. 12. 1991, p. 48. (3) OJ No L 194, 25. 7. 1975, p. 26. (4) OJ No L 229, 30. 8. 1980, p. 11. (5) OJ No L 31, 5. 2. 1976, p. 1. (6) OJ No L 242, 27. 8. 1992, p. 6. ANNEX LIST OF OUTLINES I. Outline of the questionnaire on the following Directives: - Council Directive 76/464/EEC of 4 May 1976 on pollution caused by certain dangerous substances discharged into the aquatic environment of the Community, - Council Directive 82/176/EEC of 22 March 1982 on limit values and quality objectives for mercury discharges by the chloralkali electrolysis industry (1), - Council Directive 83/513/EEC of 26 September 1983 on limit values and quality objectives for cadmium discharges (2), - Council Directive 84/156/EEC of 8 March 1984 on limit values and quality objectives for mercury discharges by sectors other than the chloralkali electrolysis industry (3), - Council Directive 84/491/EEC of 9 October 1984 on limit values and quality objectives for discharges of hexachlorocyclohexane (4) and- Council Directive 86/280/EEC of 12 June 1986 on limit values and quality objectives for discharges of certain dangerous substances included in list I of the Annex to Directive 76/464/EEC (5), as last amended by Directive 91/692/EEC. II. Outline of the questionnaire on Council Directive 78/659/EEC of 18 July 1978 on the quality of fresh waters needing protection or improvement in order to support fish life (6), as last amended by Directive 91/692/EEC. III. Outline of the questionnaire on Council Directive 78/176/EEC of 20 February 1978 on waste from the titanium dioxide industry, as amended by Directive 83/29/EEC (7), and last by Directive 91/692/EEC. IV. Outline of the questionnaire on Council Directive 79/923/EEC of 30 October 1979 on the quality required of shellfish waters (8), as last amended by Directive 91/692/EEC. V. Outline of the questionnaire on Council Directive 80/68/EEC of 17 December 1979 on the protection of groundwater against pollution caused by certain dangerous substances (9), as last amended by Directive 91/692/EEC. VIA. Outline of the questionnaire on Council Directive 75/440/EEC of 16 June 1975 concerning the quality required of surface water intended for the abstraction of drinking water in the Member States, as last amended by Directive 91/692/EEC; VIB. Outline of the questionnaire on Council Directive 79/869/EEC of 9 October 1979 concerning the methods of measurement and frequencies of sampling and analysis of surface water intended for the abstraction of drinking water in the Member States (10), as last amended by Directive 91/692/EEC. VII. Outline of the questionnaire on Council Directive 80/778/EEC of 15 July 1980 relating to the quality of water intended for human consumption, as last amended by Directive 91/692/EEC. VIII. Outline of the questionnaire on Council Directive 76/160/EEC of 8 December 1975 concerning the quality of bathing water, as last amended by Directive 91/692/EEC. I. OUTLINE QUESTIONNAIRE ON DIRECTIVE 76/464/EEC AND DAUGHTER DIRECTIVES(The exact design of the table will be made at a later stage together with a precise explanation of each question)Appendix 1: Summary table for questions which, after the first report, require an answer only if there are alterations. Appendix 2: List of industrial sectors/-processes concerned by questions to list I substances. Appendix 3: Explanatory notes and examples (1)General remarks: (*) Facultative data where available. (**) The number/figure should be related to each major river basin (watercourse as in Annex I of Council Decision 77/795/EEC, OJ No L 334, 24. 12. 1977, p. 29, as last amended by Council Decision 86/574/EEC, OJ No L 335, 28. 11. 1986, p. 44 and to the coastal zones (territorial-/internal coastal and estuary waters) in order to obtain regionalized information. A. Measures referring to List I substances of Directive 76/464/EEC1. Authorizations for direct discharges into surface waters (**)For the industrial sectors/-processes in Appendix II, give the number of all authorizations granted and still valid for direct discharges into waters. Indicate in brackets what percentage of all discharges is covered by authorizations; see furthermore A6 (1). (Article 3.1)>START OF GRAPHIC>Industrial sectors/-processes concerned1980 (*)1985 (*)1990 (*)19951. Mercury . . Sum: 2. Cadmium . . Sum: 3. . . . . Sum: . . . . . . 17.2. . . . Sum: >END OF GRAPHIC>2. Authorizations for discharges into sewers (**)For the industrial sectors/-processes in Appendix II, give the number of all authorizations granted and still valid for discharges into sewers. Indicate in brackets what percentage of all discharges is covered by authorizations; see furthermore A6 (1). (Article 3.1 and 3.2)>START OF GRAPHIC>Industrial sectors/-processes concerned1980 (*)1985 (*)1990 (*)19951. Mercury . . Sum: 2. Cadmium . . Sum: 3. . . . . Sum: . . . . . . 17.2. . . . Sum: >END OF GRAPHIC>3. Emission standards for direct discharges into surface waters (**)What emission standards have been laid down in general for the authorizations for direct discharges into waters (1)?(Article 3.2, 5 and 6.1)NB: (a) Range of values only, based on/derived from existing national/regional standards or EEC directives. (b) In brackets the year when these emission standards came into force. (c) Indicate emission standards derived from: - best technical means available (Article 6.1)- quality objectives (Article 6.2)- certain ecotoxicological conditions (Article 5.2). (d) How are emission standards defined, measured and monitored (reference methods used or others)?> START OF GRAPHIC>Industrial sectors/-processes concernedTotal load(kg/a)Quantity discharged in relation to production capacity(g/t)Concentration(mg/l)1. Mercury 1.1. Chlor-alkali electrolysis . . 2. Cadmium . . 3. . . . . . . . . 17.2. >END OF GRAPHIC>4. Emission standards for discharges into sewers (**)What emission standards have been laid down in general for the authorizations for discharges into sewers (1)?(Article 3.2, 5 and 6.1)NB: Same remarks (a) to (d) as for question (3)>START OF GRAPHIC>Industrial sectors/-processes concernedTotal load(kg/a)Quantity discharged in relation to production capacity(g/t)Concentration(mg/l)1. Mercury 1.1. Chloralkali electrolysis . . . 2. Cadmium . . . 3. . . . . . . . . . 17.2. >END OF GRAPHIC>5. Deadlines for authorizations and/or emissionsWhat time limits have been laid down in general for complying with authorizations (period of validity) and emission standards?(Article 3.3, 3.4 and 6.4)>START OF GRAPHIC>Industrial sectors/-processes concernedWhen is the EEC standardbeing complied with (year) byall plants of the sectorsconcerned?Period of validity ofindividual authorizations (giveaverage and/or range only)1. Mercury 1.1. Chloralkali electrolysis . . 2. Cadmium . . 3. . . . . . . . . . . 17.2. >END OF GRAPHIC>6. Emissions (loads) into surface waters (**)Give the total amount of authorized emissions of list I substances discharged. NB: Forecasts may be given for 1998. >START OF GRAPHIC>YearSubstance (kg/a) for direct discharges (A1)1. Hg2. Cd3. . . . . . . . . . . . . . . 17. TCB1995 1998 (*) *** >END OF GRAPHIC>>START OF GRAPHIC>YearSubstances (kg/a) for discharges to sewers (A2)1. Hg2. Cd3. . . . . . . . . . . . . . . 17. TCB1995 1998 (*) *** >END OF GRAPHIC>7. InventoryList the five biggest dischargers for each of the 17 substances of List I and the conditions of the authorizations. (Article 11)Authorized Emissions>START OF GRAPHIC>NoName, Type or sector ofindustry/-processesYear of permitLocationTotalLoad(kg/a)Quant. discharged inrelation toproductioncapacity(g/t)Concentration(mg/l)Period ofvalidity(years)1. Mercury 1 2 3 4 5 2. Cadmium 1 2 3 4 5 . . . . . . 17. Trichlorbenzene 1 2 3 4 5 >END OF GRAPHIC>8. Quality objectives for surface water (**)What quality standards/objectives are laid down for surface waters, sediments and biota in relation to authorizations for discharges?(Article 5.2 and 6.2)NB: (a) Surface water covers: - inner surface waters, - estuaries, - inner coastal waters other than estuaries. - territorial sea waters. (b) Give in brackets the year when these quality objectives came into force. (c) Indicate your definition of sediment and biota, e. g. sediment with or without suspended material (what range of particle size) and what type of biota. 1.-17. (Name of substance)Inner surface watersEstuariesInner coastal waters other than estuariesTerritorial sea watersWater( )( )( )( )Sediment (1)( )( )( )( )Biota (1)( )( )( )( ). . .. . .. . .(1) Mandatory only as far as there are for certain substances provisions for a 'standstill' (e. g. DDT, PCP). 9. Monitoring (stations) (**)How many monitoring stations for monitoring the aquatic environment (water, sediment, biota) for each of the 17 dangerous substances of List I are operating (see A8)? Are quality objectives complied with (1)?(see e. g. Article 4 of Directive 82/176/EEC, Article 4 of Directive 83/513/EEC, . . .)NB: (a) The year when the measurements started. (b) Indicate the monitoring and measurement methods used. (c) Indicate and explain the surpassing of limit values concerned, including number and frequency of samples. >TABLE>>TABLE>>TABLE>10. Specific programmesWhich specific programmes for each of the 17 dangerous substances of List I have been drawn up (or are in preparation) in conformity with Article 5 of Directive 86/280/EEC and Articles with similar content in the daughter Directives (see Article 4, Directive 84/156/EEC)?Give a short report: 1. Name of substance: 2. Indication of diffuse/multiple source(s) or any other source(s) not covered in A3 or A4: 3. Objectives of the programme: 4. Indication of (geographical) area covered by the programme: 5. Status of the programme (i. e. mandatory or indicative): 6. Expected emission reduction within the given (geographical) area (in load and in %): 7. Year of adoption of the programme: 8. Year when programme will expire: 9. Short description of a new programme foreseen, if relevant: B. Measures referring to List II substances1. Programmes to reduce pollution by List II substances including List I candidates (**)(Article 7)Which specific programmes have been drawn up (or are in preparation) in conformity with Article 7 of Directive 76/464/EEC?Give a short report: 1. Name of substance(s): 2. Indication of diffuse/multiple source(s) or point source(s): 3. Objectives of the programme (by substances, industrial sector, geographical zone, etc.): 4. Indication of (geographical) area covered by the programme: 5. Status of the programme (i. e. mandatory or indicative): 6. Expected emission reduction within the given (geographical) area (in load and in %): 7. Year of adoption of the programme: 8. Year when programme will expire: 9. Short description of a new programme foreseen, if relevant: 2. Pretreatment at the source (**)Do you require pretreatment at the source for List I candidates or List II substances?NB: Give a short description of the control approach used, in particular about which substances and thresholds for such discharges have been taken into consideration. 3. Emission standards for direct discharges into surface waters (**)What emission standards have been laid down in general as a basis for consideration and prior authorization for direct discharges into waters in relation to quality objectives (1)?(Article 7.2)NB: (a) Range of values only, based on/derived from existing national/regional standards or EC directives. (b) In brackets the year when these emission standards came into force. (c) Emission standards derived from- quality objectives (Article 7.3), - latest economically feasible technical developments (Article 7.4). (d) How are emission standards defined and measured?>START OF GRAPHIC>SubstancesTotal load (kg/a)Quantity discharged in relation to production capacity(g/t)Concentration(mg/l)Other limit values( )List I candidates(Names) . . . List II substances(Names) . . . >END OF GRAPHIC>4. Emission standards for discharges into sewers (**)What emission standards have been laid down in general for authorizations into sewers in relation to quality objectives (1)?(Article 7.2)NB: Same remarks (a) to (d) as for question 3. >START OF GRAPHIC>SubstancesTotal load (kg/a)Quantity discharged in relation to production capacity(g/t)Concentration(mg/l)Other limit values( )List I candidates(Names) . . . List II substances(Names) . . . >END OF GRAPHIC>5. Deadlines for authorizations and/or emissionsWhat time limits have been laid down in general for complying with authorizations (period of validity) and emission standards?> START OF GRAPHIC>SubstancesWhen is the national/regional standard complied with (year) by all plants concerned?Period of validity of individual authorizations (give average and/or range only)List I candidates(Names) . . . List II substances(Names) . . . . . >END OF GRAPHIC>6. Emission (loads) to surface waters (**)Give the total amount of authorized emissions of the main substances (use a low threshold of 50 kg/annum) discharged (1). NB: (a) Forecasts may be given for 1998. (b) Indicate the percentage of all such emissions covered by authorization and the percentage which might be contributed by emissions falling below the thresholds. >START OF GRAPHIC>YearSubstances (kg/a)List I candidatesList II substances. . . . . . 1995 1998 (*) >END OF GRAPHIC>7. Quality objectives for surface water (**)What quality standards/objectives for surface waters are laid down in general in relation to authorizations for discharges to surface waters (see B3/B4)?(Article 7.2)NB: (a) Surface waters covering: - inner surface waters, - estuaries, - inner coastal water other than estuaries, - territorial sea waters. (b) Give in brackets the year when the objectives came into force. 8. Monitoring (stations) (**)How many monitoring stations for monitoring qualitiy objectives for List I candidates and List II substances are operating (see B7)?NB: (a) Indicate the substances which are measured. (b) Indicate the year when the measurements started. (c) Indicate the monitoring and measurement methods used. (d) What other parameters are monitored (as e. g. in Annex II, Decision 77/795/EEC)?(e) The type of monitoring results needed and the mode of presentation is indicated in A9. C. Measures referring to List I and List II substances1. Expenditure (costs)Give the sum of investments made for the construction of sewers and all waste water treatment plants concerned as far as available. >START OF GRAPHIC>(ECU million)PeriodExpenditureIndustrial sectorMunicipal sectorSewersPlantSewersPlants1980-1992 (*) 1993-19951996-1998(***) >END OF GRAPHIC> Appendix 1 AGENDASummary table for questions which require a mandatory answer and, after the first report, an answer only if there are alterations(Outline questionnaire relating to Directive 76/464/EEC and daughter directives)>TABLE>>TABLE>>TABLE>Appendix 2 List of industrial sectors and/or processes concerned for List I Substances of Directive 76/464/EEC (1)1. Mercury (Directives 82/176/EEC and 84/156/EEC)1.1. Chloralkali electrolysis industry (recycled brine)1.2. Chloralkali electrolysis industry (lost brine)1.3. Chemical industry using mercury catalysts in the production of vinyl chloride1.4. Chemical industry using mercury catalysts in the processes of chemical industry1.5. Manufacture of mercury catalysts used in the production of vinyl chloride1.6. Other processes involving the manufacture of organic and non-organic mercury compounds1.7. Manufacture of primary batteries1.8. Non-ferrous metals industry (mercury recovery plants and extraction and refining of non-ferrous metals)1.9. Plants for the treatment of toxic wastes containing mercury1.10. Manufacturing of paper (2)1.11. Production of steel (2)1.12. Coal-fired power stations (2)2. Cadmium (Directive 83/513/EEC)2.1. Zinc mining, lead and zinc refining, cadmium metal and non-ferrous metals industry2.2. Manufacture of cadmium compounds2.3. Manufacture of pigments2.4. Manufacture of stabilizers2.5. Manufacture of primary and secondary batteries2.6. Electroplating (1)2.7. Manufacture of phosphoric acid and/or phosphatic fertilizer from phosphatic rock (2)3. Hexachlorocyclohexane (HCH) (Directive 84/491/EEC)3.1. Plants for the production of HCH3.2. Plants for the extraction of lindane3.3. Plants where the production of HCH and extraction of lindane is carried out3.4. Lindane formulation plants (producing protective agents for plants, wood, cable) (2)4. Carbon tetrachloride (Directive 86/280/EEC)4.1. Carbon tetrachloride production by perchlorination (processes involving washing)4.2. Processes as above, not involving washing 4.3. Production of chloromethanes by methane chlorination (including high-pressure electrolytic chlorine generation) and from methanol4.4. Production of chlorofluorocarbons (2)4.5. Plants using carbon tetrachloride as a solvent (2)5. DDT (Directive 86/280/EEC)5.1. Production of DDT, including formulation of DDT on the same site5.2. Plant formulating DDT away from the production site5.3. Dicofol production6. Pentachlorophenol (PCP) (Directive 86/280/EEC)6.1. Production of PCP-Na by hydrolysis of hexachlorobenzene6.2. Production of sodium pentachlorophenate by saponification (2)6.3. Production of pentachlorophenole by chlorination (2)7.-10. Aldrin, dieldrin, endrin, isodrin (Directive 88/347/EEC)7.-10.1. Production of aldrin and/or dieldrin and/or endrin including formulation of these substances on the same site7.-10.2. Plants formulating aldrin and/or dieldrin and/or endrin away from the production site (2)11. Hexachlorobenzene (HCB) (Directive 88/347/EEC)11.1. HCB production and processing11.2. Production of perchloroethylene (PER) and carbon tetrachloride (CCl4) by perchlorination11.3. Production of trichlorethylene and/or perchlorethylene by any other process (2)11.4. Plants producing quintozene and tecnazene (2)11.5. Plants producing chlorine by chloralkali electrolysis with graphite electrodes (2)11.6. Industrial rubber processing plants (2)11.7. Plants manufacturing pyrotechnic products (2)11.8. Plants producing vinylchloride (2)12. Hexachlorobutadiene (HCBD) (Directive 88/347/EEC)12.1. Production of perchloroethylene (PER) and carbon tetrachloride (CCI4) by perchlorination12.2. Production of trichloroethylene and/or perchloroethylene by any other process (2)12.3. Industrial plants using HCBD for technical purposes (2)13. Chloroform (CHCl3) (Directive 88/347/EEC)13.1. Production of chloromethanes from methanol or from a combination of methanol and methane (hydrochlorination of methanol subsequently chlorination of methyl chloride)13.2. Production of chloromethanes by chlorination of methane13.3. Production of chlorofluorocarbon13.4. Production of monomervinyl chloride using dichloroethane pyrolises (2)13.5. Production of bleached pulp (2)13.6. Plants using CHCl3 as a solvent (2)13.7. Plants in which cooling waters or other effluents are chlorinated (2)14. 1,2-dichloroethane (EDC) (Directive 90/415/EEC)14.1. Production only of 1,2-dichloroethane (without processing or use on the same site)14.2. Production of 1,2-dichloroethane and processing or use on the same site, except for the use defined under 14.514.3. Processing of 1,2-dichloroethane into substances other than vinyl chloride such as ethylene diamine, ethylene polyamine, 1,1,1-trichloroethane, trichloroethylene and perchloroethylene14.4. Use of EDC for degreasing metals (away from an industrial site covered by 14.2)14.5. Use of EDC in the production of ion exchangers (2)15. Trichloroethylene (TRI) (Directive 90/415/EEC)15.1. Trichloroethylene (TRI) and perchloroethylene (PER) production15.2. Use of TRI for degreasing metals16. Perchloroethylene (PER) (Directive 90/415/EEC)16.1. Trichloroethylene (TRI) and perchloroethylene (PER) production (TRI-PER processes)16.2. Carbon tetrachloride and perchloroethylene production (TETRA-PER processes)16.3. Use of PER for degreasing metals16.4. Chlorofluorocarbon production (2)17. Trichlorobenzene (TCB) (Directive 90/415/EEC)17.1. Production of TCB via dehydrochlorination of HCH and/or processing TCB17.2. Production and/or processing of chlorobenzenes via chlorination of benzeneAppendix 3 EXPLANATORY NOTE(to the questionnaire of Directive 76/464/EEC and daughter directives)IntroductionThis explanatory note provides the exact design of the tables together with a precise explanation of each question, as announced in Commission Decision 92/446/EEC of 27 July 1992 concerning questionnaires relating to directives in the water sector. It also includes, as requested by Article 6, Directive 91/692/EEC Committee, examples showing how to answer the questions, and the agreed modifications and fine-tuned versions of questions. Member States may add their comments to the answers to individual questions if they so wish. Answers to the questionnaire will need to take into account the dates of accession by the Member States (1) and the fact that Member States are entitled to demonstrate compliance either with limit values (LVs) or with Environmental quality objectives (EQOs) as set out in Article 6 (3) of Directive 76/464/EEC; the questionnaire does not affect the provisions for List I substances. Questions A3/A4, A5/A6 and A8 shall be answered as far as possible in the light of that provision and the conditions given in Appendix I. Explanation to text of the heading: 1. Standardized reports on data systemsFor collection of specific data and information for incorporation into a data system, corresponding procedures and formats will be provided at a later stage if applicable. 2. Regionalizing of informationIf the surface waters mentioned in Annex I of Decision 77/795/EEC do not represent all major river basins of a Member State; all its surface waters or river basins which are necessary to cover the entire territory, should be added. Other regional divisions, e. g. counties, administrative territories are also permitted, if applicable. For further clarification, orohydrographical or geographical schemes should be attached to the returns. Explanations to A1/A2: The information to be given under A1 and A2 should provide an overview of the number of all permitted discharges (directly into surface water or indirectly via sewer) for the industrial sectors/processes mentioned in Appendix 2. Double counting of discharges can be avoided by clear assignment to either A1 or A2. Municipal waste water treatment plants are not covered by part A questions, even if they discharge List I substances originating from discharges into sewers (no double-counting). The assignment to questions concerning A1 and A2 does not depend on the operator of a treatment plant (municipal or industrial), but is a question of whether a certain kind of purification of industrial waste water including municipal waste water is applied. Should any doubts arise, these authorizations should be assigned to A1. Question A1/A2 focuses on the notion that discharges are covered intentionally by prior authorization to control and reduce the emissions of the dangerous substances concerned. The use of sum parameters or indicators does not, a priori, interfere with that. It has then to be explained and justified in A3 and A4. Double counting may occur in enumeration of industrial sectors or processes, e. g. No point 4.1 with 12.1, 4.3 with 13.1 and 13.2, 4.4 with 13.4. This information is to be indicated in the tables in a suitable form by giving precise indications of the number of double or multiple countings. Information on most discharges should be reduced to those cases exceeding the given thresholds in the specific daughter directive, see Appendix 2. Explanation and example to A3/A4: Chosen information on emission standards corresponding to provisions of Directive 82/176/EEC: this example is not appropriate in the case where different emission standards are set for an industrial sector/process. One should summarize the range of emission standards permitted. If the precise EEC limit values apply, no further description is needed at this stage. In this case, indicate only 'EC' and mark, where applicable, corresponding deviations which may have occurred when the limit values were brought into force and/or the monitoring was initiated. For the EQOs approach concerned, give a summary of limit values only. Example for NB (a) and (b): >TABLE>Example for NB (c): The given emission standard is derived using the best technical means available, in accordance with Article 6 (1) of Directive 76/464/EEC. Example for NB (d): Definition of emission standard(1) Applicable to the total quantity of mercury present in all mercury-containing water discharged from the site of the industrial plant. (2) Applicable to the mercury present in effluent discharged from the chlorine production unit. (3) The maximum permitted water consumption corresponds in principle to 10 m3/t permitted production capacity and the emission factor is 0,5 g/t (produced), derived from the best technical means available. However, because the concentration of mercury in effluents depends upon the volume of water involved, which is different for different processes and plants, the limit values expressed in terms of quantity of mercury discharged in relation to installed chlorine production capacity given in the table must be observed in all cases. (4) The daily average limit values are four times the corresponding monthly average limit values. MonitoringIn order to check whether the discharges comply with the emission standards which have been fixed in accordance with the limit values laid down in this Annex, a monitoring procedure must be instituted. This procedure must provide for: - the taking each day of a sample representative of the discharge over a period of 24 hours and the measurement of the mercury concentration of that sample, and- the measurement of the total flow of the discharge over that period. The quantity of mercury discharged during a month must be calculated by adding together the quantities of mercury discharged each day during that month. This total must then be divided by the installed chlorine (monthly) production capacity. (For the purpose of clarification, 'monthly' has to be added, although it is not mentioned in Directive 82/176/EEC). Method of measurementEEC - reference method of measurement - see description in Annex III Directive 72/176/EEC. Explanation for A6: This question refers to all discharges mentioned under A1 and A2 and requires a calculation of the sum of all quantities of substances discharged as authorized in the permits. This represents the maximum quantity of discharged substances to be expected. If values for actual emissions are available, they should be indicated in brackets. Indicate also the sum of the authorized values for discharges into sewers and, as far as available, an estimation of the emission into surface waters after further treatment. Explanation for A7: The question focuses on both the substance discharged and the discharger and is source-oriented. Thus one discharger can be first on both the mercury list and the cadmium list. The quantity of the discharges and thus their ranking are to be determined by the size of the annual load permitted (see limit values in A3 and A4). For the limit values concerning the concentration and quantity discharged in relation to production capacity/quantity used, indicate, as appropriate, daily, monthly or annual reference periods. Details on the location should include information on major river basins/coastal zones or administrative regions concerned as applicable in A1 to A6 and should provide the geographical coordinates. Explanation and example for A9: The information on the total number of monitoring stations for the aquatic environment should be provided in form of the chart given in A9 where, if needed, further columns have to be added. The selection of the monitoring stations for the communication of monitoring results should cover the international measurement network referred to in Council Decision 77/795/EEC (1) completed, as the case might be, by monitoring stations which are not comprised herein of major river basins/coastal zones or inner surface waters, estuaries, inner coastal waters other than estuaries and territorial sea waters in analogy to question A8. Explanation for B3/B4: The emission standards to be indicated refer to national or regional compulsory or recommended values given by the competent/legislative/statutory authorities (see B1), not to the values set in the permit given by competent/local authorities. Where numerous individual standards exist, it is not necessary to record the individual values of the authorizations given by the competent authority, but to summarize the range of emission standards contained in such authorizations. The information requested in NB (c) indent 2 has to be seen in the light of the discretionary power given to the competent authority under Article 7 (4) to take into account the latest economically feasible technical developments. The description of emission standards indicated in the table are examples following Article 5 for List I substances, Directive 76/464/EEC. Indicate other valid national/regional definitions if applicable and explain as necessary. If the emissions permitted are given in g/t production capacity/-quantity used, indicate the period of time to which this value is related. Explanation for B6: It can be assumed that not all information on such discharges can be made available from a centralized data base. Unlike in part A, municipal waste water treatment plants are not excluded from this 'inventory' if they discharge large amounts of the substances concerned. If values for actual emissions are available, they should be indicated in brackets. Indicate also the sum of the authorized values for discharges into sewers and, where available an estimation of the emission into surface waters after further treatment. Double counting of emission to surface water and/or sewers must be avoided by careful consideration. To answer question B6, only the discharges of large emitters of main substances are to be added up. The question covers those emitters: - discharging more than 50 kg/a of one substance, and- which are subjected to national/regional emission standards or water protection programmes. It is particularly recommended that data on the following substances are provided: - copper, zinc, lead, arsenic, chromium, nickel, trifluralin, endosulfan, simazine, atrazine, tributyltin compounds, triphenyltin compounds, azinphos-ethyl, azinphos-methyl, fenitrothion, fenthion, malathion, parathion, parthion-methyl, dichlorvos, trichlorethane, - 1,2-dichlorethylene, vinyl chloride, benzene, ethylbenzene, toluene, xylene, isopropylbenzene. Explanation for B7: Please refer to A8. The same is valid here. Explanation for B8: The required information is equivalent to A9, i. e. information provided via the monitoring stations of the international measurement network only complemented by representative stations for the areas not covered. The explanations to A9 are equivalent here, measurement results for sediment and biota as far as available. Explanations for Appendix 2: Footnote (1) indicates, in accordance with the stipulated low thresholds in the daughter directives of Directive 76/464/EEC, where simplified monitoring procedure for certain industries/processes are set up. In that case information on the discharges should be restricted to those exceeding the given thresholds. Footnote (2) shall make it clear where meanwhile Member States will set emission standards independently, in accordance with Directive 76/464/EEC. II. OUTLINE QUESTIONNAIRE ON DIRECTIVE 78/659/EEC >START OF GRAPHIC>(Information on a yearly basis - before 1 October 1996)SECTION 1National summary1. Name of Member State . 2. Reporting Year . Salmonid Cyprinid3. (a) Total No of designations (1): . . (b) Total length of river designated (1): . . (c) Total area of lakes designated (1): . . 4. (a) No of designations complying (2): . . (b) Total length of river complying (2): . . (c) Total area of lakes complying (2): . . 5. (a) Has Directive been transposed into Member State's national law? . Yes (3) (4) No (3) (4) (b) If yes, list relevant legislation . . . 6. (a) Have limit values been set by Member State? Yes (3) (4) No (3) (4) (b) If yes provide detailed informationParameters1234567891011121314Value IValue GAdditional ParametersValue IValue G(1) For reporting purposes, a number of small designations may be consolidated. (2) This information may be supplied in the form of maps, in a format to be agreed. (3) Delete whichever is not applicable. (4) Replies to questions 5 and 6 need only be updated in future reports. SECTION 2Geographical details for any designation1. Name of Member State . 2. Designation No . 3. Region . 4. (a) Name of water course . (b) Name of lake . 5. Geographical location information (1) . 6. Information regarding the extent of the designation (1) . 7. Area of lake . Salmonid Cyprinid8. Water type . 9. Date of designation . SECTION 3Compliance details for any designation1. Name of Member State . 2. Designation . 3. Monitoring year . 4. Compliance (1): . 5. (2)Parameters1234567891011121314Parameters monitoredReducedmonitoringCompliance with IRespect of GParameters derogated(1) This information may be supplied in the form of maps, in a format to be agreed. (2) Only a yes or no answer is required. No numerical data are to be supplied. Additional parametersParameters monitoredReducedmonitoringCompliance with IRespect of GParameters derogated6. (a) Reasons for non-compliance . (b) Reasons for derogations . (c) Measures foreseen in improvement programmes . NB: For questions 6 (a), (b) and (c) only very brief summary information is required. >END OF GRAPHIC>III. OUTLINE QUESTIONNAIRE ON DIRECTIVE 78/176/EEC (TiO2)1. Since 1986 (1), which industrial establishments producing titanium dioxide are still authorized pursuant to Articles 4, 5 and 6 of the Directive: 1.1. To dump waste at sea (strong acid waste)?- length of the period authorized, - trend in the annual quantities of waste dumped or discharged from land, including the qualities of heavy metals, - type and concentration of the substances contained in the waste dumped, - techniques, methods and location of dumping or discharge, - effects on the marine environment of the different components of the waste, including an assessment of the surveillance results; 1.2. To discharge or dump waste into surface waters (weak acid waste)?- length of the period authorized, - trend in the annual quantities of waste discharged, including the quantities of heavy metals, - type and concentration of the substances contained in the waste discharged, - characteristics and location of discharge; 1.3. To carry out storage, tipping or injection operations?- geographical location, - characteristics of the methods of tipping, storage and injection, including an assessment of the surveillance results. 2. Since 1986 (1), what measures have been taken to reduce air pollution caused by sulphur dioxide?3. Since 1986 (1), what monitoring operations have been carried out under Article 7?4. Since 1986 (1), what measures have been taken pursuant to Article 8?5. What measures have been taken pursuant to Article 3 (reuse and recycling of waste), including any changes since 1986 (1)?6. Give a brief description of the production processes used in the industrial establishments concerned, including the most significant changes since 1986. IV. OUTLINE QUESTIONNAIRE ON DIRECTIVE 79/923/EEC >START OF GRAPHIC>(Information on a yearly basis before 1 October 1996)SECTION 1National summary1. Name of Member State . 2. Reporting Year . 3. (a) Total No of designations . . 4. No of designation complying (1) . . 5. (a) Has Directive been transposed into Member State's national law? Yes (2) No (2) (b) If yes, list relevant legislation . . . 6. (a) Have limit values been set by Member State? Yes (2 ) No (2) (b) If Yes, give detailsParameters123456789101112Value I. Value GAdditional ParametersValue IValue G(1) This information may be supplied in the form of maps, in a format to be agreed. (2) Delete whichever is not applicable. SECTION 2Geographical details for any designation1. Name of Member State . 2. Designation No . 3. Region . 4. Name of water . 5. Geographical Location Information (1) . 6. Information regarding the extent of the designation (1) . 7. Date of Designation . SECTION 3Compliance details for any designation1. Name of Member State . 2. Designation No . 3. Monitoring year . 4. Compliance (1) . 5. (2)Parameters123456789101112Parameters monitoredCompliance with IRespect with GParameters derogated(1) This information may be supplied in the form of maps, in a format to be agreed. (2) Only a yes or no answer is required. No numerical data are to be supplied. Additional parametersParameters monitoredCompliance with IRespect with GParameters derogated6. (a) Reasons for non-compliance . (b) Reasons for derogations . (c) Measures foreseen in improvement programmes . >END OF GRAPHIC>V. OUTLINE QUESTIONNAIRE FOR DIRECTIVE 80/68/EECSECTION 1List 1 substances1. Provide a list of the legislation currently in force which has been adopted by the Member State to prevent the introduction into groundwater of substances in list I. 2. For the first reporting period provide the following information: (a) provide a list of the authorizations which have been granted during the reporting period, their geographical location, date of authorization, indicate the main technical precautions observed and specify if the site is included on the inventory of authorizations required by Article 15. (b) for each site granted an authorization during the reporting period, provide information about the conditions attached to the authorization in respect of list I substances as a consequence of Article 10 (fourth indent). 3. Provide a list of disposal and tipping sites (other than those listed under 2 (a)) which are currently recorded on the inventory of authorizations required by Article 15. Indicate also the geographical location and date of authorization for each site. Alternatively provide a descriptive summary. 4. (a) Is there any groundwater into which discharges are permitted in accordance with Article 4 (2)?(b) If yes, provide a list of authorizations which have been granted. If possible, indicate the geographical location and date of authorization. 5. (a) Is any use made of the provisions of Article 4 (3)?(b) If yes, provide a list of authorizations which have been granted. If possible, indicate the geographical location and date of authorization. SECTION 2List II substances1. Provide a list of the legislation currently in force which has been adopted by the Member State to limit the introduction into groundwater of substances in list II. 2. For the first reporting period provide the following information: (a) provide a list of the authorizations for direct discharges of list II substances granted during the reporting period, their geographical location, date of authorization, and indicate if the site is included on the inventory of authorizations required by Article 15; (b) how many applications were made during the reporting period, for waste disposal or tipping authorizations for the purposes of disposing material which might, lead to an indirect discharge of a list II substance or substances?3. Provide a list of sites where a direct discharge of a list II substance is authorized (other than those listed under 2 (a)) and which are currently included on the inventory of authorizations required by Article 15. Indicate also the geographical location and date of authorization for each site. Alternatively, provide a descriptive summary. 4. For the first reporting period provide the following information: (a) how many applications were made during the reporting period for artificial recharges under Article 6?(b) provide a list of the authorizations granted, their geographical location, date of authorization, and indicate what is the source of the water used for the recharge. SECTION 3Monitoring requirements1. Describe the monitoring system which has been adopted in accordance with Article 13. NB: No information concerning this questionnaire is to be reported in the form of a map. VI A. OUTLINE QUESTIONNAIRE FOR DIRECTIVE 75/440/EEC1. Article 4 (2) action plans - only A3 waters need to be included in the first reporting period(a) The geographical location of the water(b) The parameter(s) to be improved(c) The quality objectives to be achieved(d) The programme for improvement including information on the timetable, measures to be taken and planned investment (1). 2. Article 4 (3) management plans(a) The geographical location of the water(b) The parameter(s) to be improved(c) The treatment process used or planned to be used(d) The programme for improvement, including information on the timetable, measures to be taken and planned investment3. Article 8 derogationsFor each derogation list the following: (a) the name and geographical location of the water; (b) the parameters concerned; (c) the duration of the derogation, including the date it commenced and ended; (d) a short description giving the reasons for the derogation. 4. In addition to the above, Member States should also provide information about the legislation they have adopted to implement the Directive. NB: (a) The information provided in questions 1, 2, 3 and 4 need only be returned once for the total reporting period. (b) On the basis of the information provided by the Member States in response to questions 1 (d) and 2 (d), the Commission will decide whether it is sufficient for the purposes of the questionnaire or whether more detailed information will be required in the future. VI B. OUTLINE QUESTIONNAIRE FOR DIRECTIVE 79/869/EEC1. Provide a list of the legislation adopted to implement the Directive2. For each parameter provide: (a) method of measuring; (b) CEN or ISO number or other standard method if used; (c) range of annual frequency of sampling and analysis. VII. OUTLINE QUESTIONNAIRE FOR DIRECTIVE 80/778/EECSECTION 1Legal transposition and limit values1. Provide a list of the legislation currently in force, adopted by the Member State to implement the Directive. 2. (a) Have any values been set by the Member State for the various parameters listed in the Directive?(b) If yes, quote the reference of the appropriate legal instrument and provide a list of the values adopted for each parameter. (c) If no, indicate when it is likely that values will be set. 3. (a) Have any special provisions been adopted under Article 17 of the Directive regarding information concerning a water's suitability for feeding infants?(b) If yes, quote the reference of the provisions and provide a copy of them. 4. Provide information on how water quality is checked, and give the name of the responsible authority. NB: (a) This section need only be updated in future reports. (b) Only a very short description on how water is checked is required for question 4. SECTION 2Summary information about water supplies1. What is the total number of water supplies currently operational in the Member State? (Only include supplies serving a population greater than 5 000, and indicate how water supplies are identified.)2. (a) What is the population served by these water supplies? (If necessary, provide an estimate.)(b) What proportion, as a percentage, of the total population of the Member State is served by these water supplies? (If necessary, provide an estimate.)3. What is the total quantity of water supplied each year by the above water supplies? (If necessary, provide an estimate.)4. What is the number of water supplies which are used mainly or entirely in food production undertakings? (Answer optional.)5. What are the main sources of water and how much does each type contribute to the annual consumption by the Member State?(a) Surface waters(b) Groundwater (If necessary, provide an estimate)(c) Other6. Provide information as required by Article 6 (1) as to the industrial sectors in which the wholesomeness of the finished product is unaffected by the quality of the water used. NB: The information provided in Sections 1 and 2 need only be returned once for the total reporting period. SECTION 3Summary of overall quality1. For each parameter in Annex I of the Directive measured in accordance with Article 12 (4), list the following (1): (a) the total number of determinations carried out in connection with the application of the Directive; (b) the number of determinations which comply with the following classification, where the Directive provides a MAC (2) value: >TABLE>SECTION 4Annual recapitulation of information about supplies with derogations in accordance with Articles 9 and 10 information about supplies not complying with the Directive reported on a yearly basis1. For each water supply (1), which exceeded the MAC (2), list the following: (a) the name and geographical location of the supply; (b) the population served by the supply (if necessary, provide an estimate); (c) the quantity of water supplied (if necessary, provide an estimate); (d) if a derogation was given, the parameter(s) concerned and derogated value(s); (e) whether the derogations were under Article 9 (1) (a), 9 (1) (b), 10 (1) or 10 (2); (f) the duration of the derogations including the dates when they commenced and ended; (g) a short description giving the reason(s) for the derogations; (h) where no derogation exists, the parameter(s) concerned including the number of determinations, the number of determinations in exceedence of MAC. Information, such as average and peak exceedence and duration, necessary to allow the importance of the failure to comply with the MAC to be assessed should also be provided; (i) for each parameter which failed to respect the MAC, the reason(s) for failure; (j) the measures which were taken to protect public health in cases of serious exceedences. (optional); (k) whether an improvement programme exists to ensure future compliance: - if yes, then provide a short description of the proposed programme, the measures to be taken, the proposed timetable, the required investment, etc., - if no, then provide a short description of why an improvement programme does not exist or is not needed. NB: For question 1 (k) only a short descriptive answer is required. VIII. OUTLINE QUESTIONNAIRE FOR REPORTING ON DIRECTIVE 76/160/EECThe following information must be provided in digital form in accordance with the following format. DATA FILE DESCRIPTIONS1. File on geographic locations (file containing geo-reference information)> TABLE POSITION>2. General data file (file containing general information for each bathing water.)> TABLE POSITION>3. Parameter data file (file containing bathing water quality results by parameter)>TABLE>Description of the access keyThe complete access key should be unique (this means only appear once in the complete file) and must be maintained for future years; when a new station is added, this station should get a new code which has never existed before. If only the name of a bathing water is changed, the access key and the location should remain unchanged. >TABLE>'The complete list of codes and region and commune names is supplied by Member State on a separate 3,5 inch disc.'4. Supplementary file: 'read me' (free format)- Indicate the analytical method(s) used to assess compliance with the Directive. - Short description of improvement schemes for bathing areas not complying with the imperative values of the Directive including timetable of works and necessary investment. NB: Only summary information about analysis methods is to be provided. (1) OJ No L 81, 27. 3. 1982, p. 29. (2) OJ No L 291, 24. 10. 1983, p. 1. (3) OJ No L 74, 17. 3. 1984, p. 49. (4) OJ No L 274, 17. 10. 1984, p. 11. (5) OJ No L 181, 4. 7. 1986, p. 16, as subsequently amended. (6) OJ No L 222, 14. 8. 1978, p. 1. (7) OJ No L 54, 25. 2. 1978, p. 19. (8) OJ No L 281, 10. 11. 1979, p. 47. (9) OJ No L 20, 26. 1. 1980, p. 43. (10) OJ No L 271, 29. 10. 1979, p. 44. (1) See explanatory note. (1) See explanatory notes. (1) See explanatory notes. (1) See explanatory notes. (1) See explanatory note. (1) See explantory notes. (1) See explanatory notes. (1) See explanatory notes. (1) Restricted information required with respect to the thresholds stipulated in the daughter directives. (2) Industrial sectors/processes in which Member States set emission standards independently, in accordance with Directive 76/464/EEC. (2) Industrial sectors/processes in which Member States set emission standards independently, in accordance with Directive 76/464/EEC. (2) Industrial sectors/processes in which Member States set emission standards independently, in accordance with Directive 76/464/EEC. (1) OJ No L 1, 1. 1. 1995, p. 1. (1) OJ No L 334, 24. 12. 1977, p. 29. (1) For the 1986-1992 period, optional data if available. (1) The Member States are requested to supply their best estimate for the investment. (1) Only water supplies serving a population in excess of 5 000 need to be included. (2) MRCs should be dealt with analogously.